Title: Virginia Delegates in Congress to Thomas Jefferson, 1 January 1781
From: Virginia Delegates in Congress
To: Jefferson, Thomas



Sr.
Philadelphia Jany 1st. 1781

We have been Hond. with Your Excellencys favor in answer to ours concerning the Safest and best Harbor &c. &c. which has been duely communicated, through the proper Channel, and we beg leave to inform you that we have endeavord to improve the intended design into a mode for obtaining a more Speedy and safe Conveyance of the Cargoe of the Comite to Virginia (should it take place,) than a land Carriage would be and hope it will meet with yr. approbation, as it appeard to us the most eligible method, we have venturd to adopt it without particular Instructions for so doing. Monsr. L_____ has promised to use his endeavors to have our request complied with. We have the Honor of transmiting to Yr. Excellency a Proposal from a Baron D’Arendt. He Speaks of a Commission with which he is charged but we have not as yet seen his Commission or powers, we have seen Mr. Wm. Lee’s written request to him to endeavor to negotiate the Sending of Arms, Linen, &c. with Mr. Wm. Lee’s promise to him in writing that if he Succeeded he shd. be handsomely rewarded by the State of Virginia, but if not he shd. be Entitled to receive from that State twenty five Louis D’ors for his trouble; all these things we offer to Yr. Excellency at his request, (being ourselves Ignorant of the whole transaction except as stated above) and wait your Orders thereon.
In a letter from his Excy. Genl. Washington dated New Windsor Decr. 27th. 1780 we have the following Intelligence—”Another embarkation has taken place at New York supposed to consist of two thousand five Hundred land forces, whose destination is not yet known the fleet fell down to the Hook on Wednesday last.” Our Conjecture is that they are destined to the Southward, and indeed all the Enemy’s political & military manoeuvres seem to indicate their Intention of making a Vigorous effort against the Southern States, this Winter. We are Sorry to inform yr. Excellency that we receive very little Authentic Intelligence of the Steps which are taking to counteract those vigorous operations, that we are in a great measure uninformd of the progress that has been made in raising the new army, and on what terms, of what has been, and will be, done in establishing Magazines for its Support, and above all, of the measures persuing to cancell the old money and give an effectual Support to the new, by providing for its punctual and final redemption with Specie. This is a crisis at which we conceive a most assiduous application to these great objects to be necessary, and (next to the completion of the Confoederacy which is perhaps the Basis of the whole) of the first importance to America therefore highly importing us to know, as the measures of so large a state as ours cannot but have considerable effects on the other states in the Union.
We have the honor to be with the greatest respect Yr obt. & humble Servants.
James Madison Junr.
Theok: Bland
